                           Case 2:20-cv-01728-TLN-JDP Document 9 Filed 03/31/21 Page 1 of 2


                       1   David M. Parker, Esq. (SBN 211078)
                           dparker@pzfirm.com
                       2   PARKER & ZUBKOFF LLP
                           110 West A Street, Suite 615
                       3   San Diego, California 92101
                           Telephone: (619) 233-8292
                       4   Facsimile: (619) 233-8636
                       5   Attorneys for Plaintiff Joseph Hueffed,
                           Trustee of the Donna Gedda Trust, UAD
                       6   June 28, 2016
                       7

                       8                        UNITED STATES DISTRICT COURT
                       9                       EASTERN DISTRICT OF CALIFORNIA
                   10

                   11      JOSEPH HUEFFED, TRUSTEE OF                    Case No. 2:20-cv-01728-TLN-JDP
                           THE DONNA GEDDA TRUST UAD
                   12      JUNE 28, 2016,                                ORDER GRANTING STIPULATION
                                                                         TO CONTINUE DATES
                   13                         Plaintiff,
                   14            v.
                   15      JULIE FIGONE, INDIVIDUALLY AND
                           AS FORMER TRUSTEE OF THE
                   16      DONNA GEDDA TRUST;
                           MAURICIO ACHANDO AKA
                   17      MAURICIO ACHONDO, AN
                           INDIVIDUAL; AND
                   18      DOES 1 THROUGH 100, INCLUSIVE,
                   19                         Defendants.
                   20

                   21            Having reviewed the stipulation filed by the parties by and through their
                   22      respective counsel of record and good cause appearing therefore,
                   23            IT IS ORDERED THAT the dates set forth in the initial pretrial scheduling
                   24      order are hereby continued as follows:
                   25            a. The discovery cutoff date is continued to November 19, 2021.
                   26            b. The date for designation of expert witnesses is continued to January 20,
                   27                 2022.
                   28            c. The joint notice of trial readiness date is continued to March 18, 2022.
PARKER & ZUBKOFF LLP
                                                                     1
                                                                                        Case No. 2:20-cv-01728-TLN-JDP
                                                           ORDER CONTINUING DATES
                           Case 2:20-cv-01728-TLN-JDP Document 9 Filed 03/31/21 Page 2 of 2


                       1        d. The dispositive motion cutoff date is continued to May 17, 2022 or as soon
                       2           thereafter the court can hear such motion.
                       3

                       4   Dated: March 31, 2021
                       5
                                                                            Troy L. Nunley
                       6                                                    United States District Judge
                       7

                       8

                       9

                   10

                   11

                   12

                   13

                   14

                   15

                   16

                   17

                   18

                   19

                   20

                   21

                   22

                   23

                   24

                   25

                   26

                   27

                   28
PARKER & ZUBKOFF LLP
                                                                    2
                                                                                        Case No. 2:20-cv-01728-TLN-JDP
                                                        ORDER CONTINUING DATES
